Citation Nr: 0923149	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material has been received to reopen a claim 
of entitlement to service connection for a neck disorder, 
characterized as tendonitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to August 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The January 2004 rating decision also denied service 
connection for a kidney condition and residuals of a skull 
fracture.  The Veteran submitted a Notice of Disagreement in 
August 2004 disputing the decision on the kidney condition  A 
Statement of the Case was issued in August 2005, but the 
Veteran's September 2005 Substantive Appeal (VA Form 9) did 
not reference the kidney condition.  Absent a NOD, a 
Statement of the Case and a Substantive Appeal, the Board 
does not have jurisdiction of those issues.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 
384 (1994).

In March 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  An unappealed April 1995 rating decision denied service 
connection for a neck disorder, characterized as tendonitis.  
The Veteran did not appeal the rating decision and it is now 
final.

2.  The evidence received since the April 1995 rating claim 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a neck 
disorder, characterized as tendonitis.

3.  The Veteran's neck disorder, characterized as tendonitis, 
is not shown to be causally or etiologically related to 
service. 


CONCLUSIONS OF LAW

1.  The April 1995 rating decision, which denied service 
connection for a neck disorder, characterized as tendonitis, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).

2.  The additional evidence presented since the rating 
decision in April 1995 is new and material and the claim for 
service connection for a neck disorder, characterized as 
tendonitis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  A neck disorder, characterized as tendonitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated October 2003, 
March 2005, March 2006 and August 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  To 
the extent that correspondence to the Veteran may have been 
deficient with regard to this specific notice, as the claim 
is being reopened, any such error is harmless.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
a neck disorder, characterized as tendonitis.  In an April 
1995 rating decision the RO denied service connection for 
that condition, determining that there was no permanent 
residual or chronic disability shown by service treatment 
records or post-service medical records.  The Veteran was 
notified of that decision and of his appellate rights, but 
did not appeal the decision before the one year deadline.  
That decision is therefore now final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In August 2003 the Veteran applied to reopen his claim for 
tendonitis of the neck.  In January 2004 the RO issued a 
rating decision reopening the claim based on new and material 
evidence but deny it on a de novo basis.  The Veteran 
submitted a Notice of Disagreement in August 2004.  A 
Statement of the Case was issued in August 2005 and the 
Veteran submitted a Substantive Appeal (VA Form 9) in 
September 2005.  Regardless of how the RO ruled on the 
question of reopening, the Board must decide the matter on 
appeal because reopening is a threshold jurisdictional 
question for the Board.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file subsequent to 
the April 1995 rating decision consists of VA treatment 
records, private treatment records and statements from the 
Veteran.  This evidence shows the existence of a current 
disability and the Board has determined that the evidence is 
both new and material.  Accordingly, the claim for service 
connection for tendonitis of the neck is reopened.  

Having been reopened, the Board will now consider the 
Veteran's substantive claim.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If there is no showing of a 
resulting chronic disorder during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

As mentioned above, the evidence of record on the Veteran's 
claim for service connection for a neck disorder, 
characterized as tendonitis, includes service treatment 
records, VA treatment records, private treatment records and 
statements from the Veteran.  

Service treatment records from June 1994 indicate that the 
Veteran complained of neck pain at the C6-C7 region after 
being at the firing range two and a half weeks prior and 
having to keep his head up while firing his weapon.  The 
examiner determined that the Veteran had cervical strain.  
Film studies were normal and the Veteran was treated with 
medication.  Later that month during his a clinical 
evaluation the Veteran indicated that his neck and back were 
normal.

After his discharge the Veteran underwent a VA orthopedic 
examination in October 1994.  The Veteran stated that his 
neck discomfort had continued.  The examiner found that the 
Veteran was able to flex his head to bring the face to at 
least 70 degrees below the horizontal and could extend his 
head to bring the face to 60 degrees above the horizontal.  
Rotation was 65 degrees to each side.  X-rays were performed 
and the results were normal.  The examiner determined that 
the Veteran's cervical discomfort suggested tendonitis.  

The next mention of neck pain is in VA treatment records from 
July 2004, wherein the Veteran stated that he suffered from 
chronic neck pain.  Additional VA treatment records from July 
2004 note that the Veteran described his neck pain as full, 
aching, tingling and throbbing.  Physical examination of the 
cervical spine revealed pain, but normal range of motion.  
The Veteran was again evaluated by the VA in November 2004.  
Cervical facet syndrome without myelopathy was diagnosed.  X-
rays performed in February 2005 indicated that anatomic 
alignment was preserved, as was the normal cervical lordotic 
curvature.  Some small disc bulges were noted with mild 
effacement of the thecal sac at C2/C3, C3/C4 and C4/C5.  

In April 2008 the Veteran underwent another VA orthopedic 
examination in connection with his claim.  The Veteran 
reiterated his previous complaints about his neck and stated 
that he has flare-ups once or twice a week with sharp pain.  
The Veteran also stated that reaching, standing and sitting 
increases neck pain.  Upon physical examination the examiner 
found that the anatomy, skin and muscular tissue was normal.  
The examiner found no edema or swelling and no palpable 
hardening of the surrounding area.  The examiner did find 
that cervical lordosis was slightly lost.  Range of motion 
studies revealed that flexion was from zero to 45 degrees, 
extension was from zero to 50 degrees, side bending was to 
zero to 40 degrees on the right and zero to 35 degrees on the 
left and rotation was from zero to 55 degrees on both sides.  
The examiner diagnosed the Veteran with multilevel cervical 
spine degenerative disc disease without upper extremity 
radiculopathy and based on a detailed rationale opined that 
the Veteran's current neck condition was not caused by or the 
result of service.

March 2005 private treatment records from Dr. Odmark indicate 
a loss of lordosis and some minimal degeneration and 
arthritic spurring.  Some lumbar tipping from L3-L5 was also 
noted.  These records recorded a history provided by the 
Veteran but no opinion as to etiology was expressed.  

The Veteran also submitted several statements in which he 
states the symptoms that he associates with his neck 
condition and his belief that it was caused in service and 
testified at a hearing before the undersigned Veterans Law 
Judge in March 2009.  During that hearing the Veteran 
explained his symptomatology and his limitations and 
reiterated his belief that his current neck condition was 
caused during service.

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the Veteran was 
clearly advised of the need to submit medical evidence 
demonstrating not just an in-service event, but a nexus or 
relationship between that injury and any current 
symptomatology.  The Veteran has failed to do so.  Based on 
his statements the Veteran obviously believes that his 
tendonitis of the neck is related to service but he has 
presented no corroborating medical evidence supporting this 
belief.  Although the Veteran has submitted some private 
treatment records, none of these discuss the etiology of the 
Veteran's tendonitis of the neck.  In fact, the only 
competent evidence regarding causality is that of a VA 
examiner who opined that the Veteran's neck pain is not 
related to service.  The Veteran, as a layperson, lacks 
appropriate medical training and is therefore not competent 
to provide a probative opinion on a medical matter.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  While he is 
competent to report the facts, determinations of etiology are 
medical questions.  

Based on this record, the Board finds that the medical 
evidence is against the Veteran's claim for service 
connection for tendonitis of the neck.  In the absence of a 
current disability related to service by competent medical 
evidence, a grant of service connection is clearly not 
supportable.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 
(1992).  

In sum, the Board concludes that there is a preponderance of 
evidence against the Veteran's claim.  As such the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
Accordingly, the Board concludes that service connection for 
tendonitis of the neck is not established.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a neck disorder, characterized as 
tendonitis, is reopened.  To this extent, the appeal is 
allowed.

Service connection for a neck disorder, characterized as 
tendonitis, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


